DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  USPUB 2019/0197846 to Englund in view of USPUB 2019/0136639 to Bhongale et al.
 	Englund shows the following.
 	Claim 1. A method for localizing, each suspending a portion of a fiber optic cable, the method comprising: providing a distributed fiber optic sensing (DFOS) / distributed acoustic sensing (DAS) system including:
a DFOS / DAS interrogator (see ¶0041) in optical communication with the fiber optic cable, said DFOS / DAS interrogator configured to detect strain changes in the fiber optic cable (see ¶0002); continuously operating the DFOS / DAS system to detect the strain changes in the fiber optic cable (see ¶0057) and recording same (see ¶0064), while providing a mechanical impact to one of the plurality of locations, such that a tension is created in a length of the fiber optic cable and a compression (inherently feature for tension applied) is created in a different length of the fiber optic cable; determining, a location of the utility pole that received the mechanical impact from recorded strain changes. Englund discloses every aspect of claimed invention except for the utility pole.  Bhongale shows in ¶0020 that fiber optic cable lines can be utilized being suspended by multiple poles.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Englund’s device to include the utility pole as shown in Bhongale as needed.  
 	Claim 2. The method of claim 1 further comprising determining locations of tension created in the fiber optic cable and locations of compression (inherent for tensioned area) in the fiber optic cable from the recorded strain changes.  See ¶0066-0068 of Englund.
 	Claim 3. The method of claim 2 further comprising determining the location of the utility pole that received the mechanical impact from the determined locations of compression and determined locations of tension. See ¶0066-0068 of Englund.
 	Re claims 4 and 8, the claimed features are inherent because the system is detecting the strain changes in the fiber optic cable while the mechanical impact to the utility pole is creating in a length of the fiber optic cable (see Applicant’s claim 1).
 	Re claim 5, Englund and Bhongale discloses every aspect of claimed invention except for the instant impact specifically.   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the instant impact as needed.  It is clear this would improve the device.
 	Re claim 6, Englund and Bhongale do not disclose the claimed feature, however, it is clear the determining of the impact location may include some error range and boundary inherently.
 	Re claim 7, it is clear locations of multiple ones of the plurality of utility poles can be determined as needed.
 	
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883